            Case 2:20-cv-02343-KJN Document 22 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEVE CRUMP,                                        No. 2:20-cv-2343 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    A. O’CAMPO, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. On December 28, 2020, plaintiff filed a request that the court disregard his amended

19   complaint and have this action proceed on his original complaint. However, the court has

20   screened plaintiff’s amended complaint, ordered service of process on defendant O’Campo, who

21   has filed a notice of intent to waive service. In addition, the remaining two defendants, also

22   named in the original complaint, were voluntarily dismissed by plaintiff. Plaintiff fails to explain

23   why he wants to proceed on his original complaint, which appears to contain essentially the same

24   allegations as those raised in his amended complaint except that the original complaint appended

25   exhibits. Plaintiff is not required to provide exhibits with his pleading. That said, if plaintiff

26   simply wants his previously submitted exhibits to be appended to his amended complaint, he may

27   request that the court do so.

28   ////
                                                          1
         Case 2:20-cv-02343-KJN Document 22 Filed 01/07/21 Page 2 of 2


 1             In any event, an amended complaint supersedes the original complaint. See Loux v.

 2   Rhay, 375 F.2d 55, 57 (9th Cir. 1967); Ramirez v. County of San Bernardino, 806 F.3d 1002,

 3   1008 (9th Cir. 2015) (“an ‘amended complaint supersedes the original, the latter being treated

 4   thereafter as non-existent.’” (internal citation omitted)). Once an amended pleading is filed, the

 5   original pleading no longer serves any function in the case. Id.; see also L.R. 220 (every pleading

 6   to which an amendment is permitted as a matter of right shall be retyped and filed so that it is

 7   complete in itself without reference to the prior pleading.). Therefore, plaintiff cannot simply

 8   request that the court now proceed on the original complaint. Rather, if plaintiff wishes to again

 9   amend his complaint, he must file a motion to amend and provide a proposed second amended

10   complaint for the court to review. Fed. R. Civ. P. 15(a)(1); see also 28 U.S.C. § 1915A

11   (pleadings by prisoners proceeding in forma pauperis are subject to court evaluation).

12             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to disregard his amended

13   complaint (ECF No. 20) is denied.

14   Dated: January 7, 2021

15

16
     /crum2343.disr
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
